Order entered November 12, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01286-CV

                    COMMERCE STREET CAPITAL, LLC, Appellant

                                               V.

                        DURANT BANK CORP., ET AL., Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-14703

                                           ORDER
       This appeal is from the trial court’s order denying appellant’s motion to increase security

to protect its interests as judgment creditor. Before the Court are appellant’s October 24, 2019

motion to review the trial court’s order, appellees’ October 31, 2019 preliminary response in

opposition, and appellant’s October 31, 2019 unopposed motion to withdraw the October 24th

motion as prematurely filed. We GRANT the October 31st motion and ORDER the October

24th motion withdrawn without prejudice to refiling.

       We note an appeal from the underlying judgment has been filed and is docketed appellate

cause number 05-19-00343-CV. Because the two appeals are related, we CONSOLIDATE

them on our own motion. We DIRECT the Clerk of the Court to transfer all documents from

this appeal into appellate cause number 05-19-00343-CV. For administrative purposes, this
appeal is treated as a closed case. The parties shall now use only cause number 05-19-00343-CV

when referencing the appeal.

                                                  /s/    ROBERT D. BURNS, III
                                                         CHIEF JUSTICE